The award should be affirmed. No objection was made by defendants to the opinion expressed by Dr. Gross, who had seen "this man throughout," as shown in testimony quoted by Mr. Justice WIEST.
The medical opinion evidence was based on testimony in the case and the witnesses' own observations of plaintiff's condition. What better evidence could be produced? No hypothetical questions were necessary under the circumstances, and no one contends that they were necessary. The opposition to the medical testimony is on other grounds.
The award is affirmed, with costs to appellee.
BUTZEL, C.J., and SHARPE, POTTER, NORTH, and McALLISTER, JJ., concurred with BUSHNELL, J. *Page 482